        CASE 0:17-cv-03058-SRN-HB Document 182 Filed 07/23/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

  Brock Fredin,

                             Plaintiff,            Court File No. 17-cv-03058 (SRN/HB)

  v.
                                                   [PROPOSED] ORDER GRANTING
  Lindsey Middlecamp,                                DEFENDANT’S MOTION FOR
                                                       SUMMARY JUDGMENT
                             Defendant.



         Upon consideration of Defendant’s Motion for Summary Judgment and the Court

having reviewed the papers in support of Defendant’s motion, together with any

opposition, and the Court having heard the arguments of counsel, if any, and good cause

having been shown, it is hereby ORDERED:

         1.        Defendant’s Motion for Summary Judgment is GRANTED.

         2.        Plaintiff’s claims in the above actions are hereby dismissed with prejudice.


Dated: __________, 2020
                                               The Honorable Susan Richard Nelson
                                               District Judge




4841-2323-9108.1
